DECISION
The application of the above-named defendant for a review of the sentence of 5 years, imposed on December 11, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied.
The reason for the above decision is that this prisoner has acquired three felony convictions. He has a long record and under all the circumstances the Board is of the opinion it is not justified in reducing his sentence. He will be eligible for parole consideration in November, 1968.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.